Title: To James Madison from William Jones, 29 June 1814
From: Jones, William
To: Madison, James


        
          Sir
          Providence June 29t 1814
        
        The defenceless condition of this State & the imminent & increasing danger of hostile attack induced the General Assembly at their late Session in this month to direct me again to press these subjects upon your consideration, conformably to their request the Council of War have appointed Col. Nathaniel Searle Junr (whom I beg leave to introduce to your notice) a special messenger to present to you our defenceless situation & claim the aid we ⟨need⟩ & to which we feel ourselves entitled. It is already full well known to your Excellency that the Forts of the U.S. in this State are by no means supplied with their proper number of men & so far from affording protection to the Town of Newport cannot protect themselves. In almost every other part of the State accessible to attack by Maritime force they are alike unprepared to defend themselves—and the resources of the State are by no means adequate to afford them the assistance required. Indeed the exertions of this State & the consequent pecuniary embarrassments it sustained in the revolutionary War are yet felt & almost the whole of the present State debt was incurred in that contest.
        Under these circumstances I beg leave to request your attention to the interesting subject of our security & to furnish us with the necessary military force required for our defence or with the pecuniary means by which we ourselves can furnish it.
        The views of the Genl Assembly the Council of War & myself will be discovered from the Act of the Assembly passed at their late Session a Copy of which Mr Searle will present to you, with whom I request you will make all the necessary arrangements for carrying it into full effect. He will discuss the subject of his mission fully & I trust to your satisfaction so that the State will by the assistance of the United States be placed

in a posture of defence, at least against the predatory incursions of the enimy. I am Sir With great respect Your Obedt Servant
        
          Wm. Jones
        
      